Evans, P. J., and Beck, J.
We concur in the interpretation placed on the tax act by Mr. Justice Atkinson. A familiar canon of construction of statutes is that effect should be given to every word in the statute, if possible; If the legislature meant to impose *191a tax upon a peddler- of any commodity or every kind of merchandise, how easy would it have been to indicate such intent by just saying so. The enumeration of- certain articles would be entirely meaningless unless they were intended to apply to a specific proposition, or were to.be used as illustrative of the subjects the vending of which was intended to be taxed. The words, '“or any other kind of merchandise/5 etc., are general, and are ancillary to the specific proposition, viz., to tax the vendor or peddler of a certain class of articles. Where you have general ancillary words, they should not be given such a construction as to do away with the specific proposition which they follow.